Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM |NYSE-MKT:KXM NEWS RELEASE Kobex Files Form 20-F Documentation Vancouver, BC – April 1, 2013 – Kobex Minerals Inc. (the “Company”) (TSX.V:KXM, NYSE MKT:KXM) announces that its Form 20-F for the fiscal year ended December 31, 2012 has been filed with the Securities Exchange Commission.The Form 20-F and the Company’s audited consolidated financial statements for the years ended December 31, 2012, 2011 and 2010 are available on the Company's website at http://www.kobexminerals.com. Shareholders of the Company may also request a hard copy of the Company’s audited financial statements free of charge by contacting +1-604-688-9368 or by e-mail to investor@kobexminerals.com. For further information contact: Kobex Minerals Inc. Alfred Hills, President Geoffrey Bach, Chief Financial Officer Tel: 604-688-9368 Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills”_ Alfred Hills, President and CEO The TSX Venture Exchange and the NYSE MKT have not reviewed and do not accept responsibility for the adequacy or accuracy of this news release.
